MEMORANDUM**
Terrill McGee appeals pro se the district court’s summary judgment in favor of McDonald’s Restaurants of California and Ralph’s Grocery Company, in his action alleging, among other things, that defendants violated 18 U.S.C. § 1962 (“RICO”) by participating in a scheme to physically disable McGee by serving him tainted fast food that would induce internal bleeding, and thereby interfere with the development and marketing of McGee’s patented eyewash helmet. McGee separately appealed 1 the district court’s denial of reconsideration, and rejection of McGee’s motion for sanctions against defense counsel. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review summary judgment de novo, Pedrina v. Chun, 97 F.3d 1296, 1300 (9th Cir.1996), denial of reconsideration for abuse of discretion, McCarthy v. Mayo, 827 F.2d 1310, 1314 (9th Cir.1987), and the existence of subject matter jurisdiction de novo, Acura of Bellevue v. Reich, 90 F.3d 1403, 1405-06 (9th Cir.1996). We affirm.
Because the evidence viewed in the light most favorable to McGee shows there are no genuine issues of material fact, the district court did not err in granting summary judgment. See Pedrina, 97 F.3d at 1300-01.
Because McGee failed to demonstrate any basis for relief from judgment, the district court did not abuse its discretion by denying his motion to reconsider. See School Dist. No. 1J, (Multnomah County) v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.1993).
The district court properly determined it lacked jurisdiction over McGee’s motion for sanctions because the motion related to issues pending before this court in McGee’s appeal from summary judgment. See United States v. Kersting, 891 F.2d 1407, 1413 (9th Cir.1989).
McGee’s requests to supplement the record with additional evidence, for judicial notice, and for appointment of experts, are denied.
McGee’s motion to submit an oversized brief is granted, and the clerk is ordered to file McGee’s supplemental reply brief received on April 25, 2003.
*410We reject McGee’s remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. The three separate appeals were consolidated in this court’s September 13, 2002 order.